Per Curiam.
The appellant was injured v¡ hile in the employ of the respondent^ and instituted this a ;tion to recover damages therefor, alleging in his complai at that the injury was caused by negligence for which the respondent was liable. The respondent owns and operatrs machine shops at the city of Tacoma, and, as a part of i s business, manufactures logging engines. The appellant was employed as a helper in its shop, his duties being t) assist the machinists with their work, and to perform su< h labor as did not require special skill and training. .At the time of the occurrence of the injury for which the appellant sues, the respondent had a number of logging engines nearly completed, and was putting on them the final touches, preparatory to turning them out of the shops. The appellant, with another helper, Charles ! -Iurd, was engaged in painting one of these engines, when another employee, John Scholl, came along and notified them'that he was about to test the engine on which they a7ere painting, whereupon the appellant and Hurd quit uork at the engine. About forty or forty-five minutes thereafter, Hurd came to the appellant, told him that the tester had finished with the engine on which they were formerly working, and that he might go back and finish th ^ painting. The appellant went to the engine, climbed upm it, and was proceeding with his work, when Scholl came back and put the engine in motion, catching the appellant’s foot in the machinery, and crushing it off.
It. is the contention of the appellant that both Scholl and Hurd were vice principals as to him, and that the negligence of either of them would be the negligence of the *443respondent. But we know of no principle of law on which this contention can he maintained. All three of them were working for a common employer, under a common foreman, in a common enterprise, and in connection with each other. If, under any circumstances, two or more persons working for a common master can he fellow servants, we think they were so in this instance:
Affirmed.